Citation Nr: 0427651	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle 
disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1962 
to December 1962 and on active duty from January 1963 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The Board notes that during his personal hearing before the 
undersigned Veterans Law Judge in July 2004, the veteran gave 
testimony on the issues of service connection for a right 
wrist injury and a back disability.  These matters are 
referred to the RO for further action.


FINDING OF FACT

Residuals of a left ankle injury have been medically linked 
to the veteran's active duty service.  


CONCLUSION OF LAW

Residuals of a left ankle injury were incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003).  As will be discussed below, the Board 
finds that service connection for a left ankle disability is 
warranted.   As such, a discussion of the VCAA is not needed.


Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The veteran contends that during his service in Germany, he 
twisted his left ankle when he jumped off a tank.  He 
experienced pain, but could still walk.  Within minutes of 
the initial twisting injury, he jumped over a barrier while 
running and when he landed, he could no longer keep weight on 
the ankle.  He reports being  unable to walk and being 
carried to the aid station.  

The veteran's service medical records include his June 1962 
enlistment examination and his December 1962 release from 
active duty examination for his initial period of service of 
active duty for training.  Both were negative for clinical 
findings referable to the left ankle or lower extremities.  
The veteran's January 1963 enlistment examination for active 
duty evaluated the lower extremities as normal.  

On September 13, 1965, the veteran reported to sick call 
after he turned his left ankle.  An x-ray taken two days 
later was negative for fracture or dislocation.  Soft tissue 
swelling over the lateral malleolus was noted.   On September 
25, 1965, the veteran presented with continued pain and 
swelling of the left ankle.   An additional x-ray was taken 
and revealed no abnormalities.  The veteran was advised to 
not bear weight on it and wrap it in an ACE bandage.  Two 
days later, the veteran received crutches and was instructed 
to use them for three days and to apply heat.  In October 
1965, a heat lamp was applied to the left ankle. 

In November 1965, the veteran underwent an annual 
examination.  Lower extremities were evaluated as normal.

The veteran's July 1966 separation examination is also of 
record.  It reveals a normal evaluation of the lower 
extremities.   
Post service treatment records include VA outpatient 
treatment reports, dated from December 2000 to November 2003.  
The records relevant to the issue on appeal are discussed 
below.

In April 2001, the veteran presented to a VA clinic with 
complaints of painful joints.  He reported a history of 
degenerative disease in his left ankle, as well as in other 
joints.  Upon examination of the left ankle, there was no 
edema and pulses were normal.  Left ankle pain was noted.  No 
diagnosis referable to the ankle was indicated.  

The veteran presented with complaints of left ankle pain and 
instability in January 2002 at a VA ambulatory care clinic.   
He relayed the in-service twisting incident to the examiner 
and provided copies of his service medical records which 
documented the injury.  Upon physical examination of the left 
ankle, there was mild laxity of the joint to eversion and 
pain to rotation and flexion passively.  The diagnosis noted 
was degenerative joint disease of the left ankle with joint 
laxity "dating to old service connected injury."  The 
examiner noted that he reviewed the veteran's service medical 
records, which included the treatment reports requiring non-
weight bearing and use of a soft brace, as well as the x-ray 
reports dated in 1965.  

In October 2002, a VA physician indicated that she had been 
the veteran's treating physician for the past few months.  
She related that the veteran had a history of chronic left 
ankle pain, which seemed to be disabling, and noted that he 
was on narcotic medication in order to control it.  The 
physician reviewed a portion of the veteran's service medical 
records dated from 1965-1966, including the September 1965 
treatment and x-rays of the left ankle.  Based upon her 
current treatment of the veteran, and upon the review of his 
medical records, she opined that his actual left ankle 
problem is likely to be the result of the original injury 
sustained in 1965.

In November 2003, the veteran was in a motor vehicle 
accident, sustaining injuries to his left lower extremity, 
including his knee and ankle.  X-rays of the ankle revealed 
an old healed apparent avulsion fracture of the distal tip of 
the left medial malleolus.  Moderate degenerative changes 
were noted. The articular surface was intact without a 
widening of mortise. 

In addition to the medical evidence of record, the veteran 
testified before the undersigned Veterans Law Judge at a 
personal hearing in July 2004.  He stated that he underwent 
no treatment after service for the left ankle until filing 
his claim with the VA in 2000.  He further stated that until 
that time, he had dealt with the constant pain by taking over 
the counter medication and being careful about what 
activities he undertook.  Additionally, the veteran testified 
to the instability of his ankle, in particular its tendency 
to turn while walking.  He reported some relief with the use 
of a cane.  

In summary, to establish service connection, there must be 
evidence of a medical nexus between an in-service injury and 
a current disability.  The service medical records 
demonstrate that the veteran had an in-service injury to his 
left ankle in September 1965, when he twisted it jumping off 
a tank.  The record also reveals that the veteran currently 
carries a diagnosis of moderate degenerative joint disease of 
the left ankle with joint laxity.  The issue, therefore, is 
whether there is a medical nexus between the in-service ankle 
injury and the veteran's current disability.

The Board notes that two of the veteran's treating physicians 
have offered opinions regarding a medical nexus.  The January 
2002 examination report indicated that the physician reviewed 
the veteran's service medical records in conjunction with 
examining the veteran.  The diagnosis specifically referenced 
the in-service injury as the cause of his current 
degenerative joint disease in the left ankle.  The 
physician's note dated in October 2002 clearly states that 
service medical records were reviewed, and based upon the 
current treatment of the veteran, his actual left ankle 
problem was likely to be the result of the original injury 
sustained in 1965.  The Board finds that these opinions, 
combined with the other evidence of record, establish a 
medical nexus between the in-service injury and the current 
disability.  Therefore, service connection for a left ankle 
disability is warranted. 



	

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a left ankle 
disability, to include degenerative joint disease, is 
granted.

	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



